Citation Nr: 1755711	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law




ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 2001 to March 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a videoconference hearing in May 2017.  He failed to report for the hearing, and has not requested that it be rescheduled; accordingly, the Board deems his request for a hearing to be withdrawn. 38 C.F.R. § 20.702 (2017).  

Subsequent to the most recent adjudication in this matter, additional evidence was associated with the Veteran's claims file (including additional VA treatment records) without a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  As these matters are being remanded anyway, the AOJ will have an opportunity to consider this evidence in the first instance.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims. 

As an initial matter, in a November 2014 VA treatment record, the Veteran reported that he is in receipt of Social Security Administration (SSA) disability benefits.   To date, such records have not been received.  SSA records are constructively of record, and must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran states that his disabilities are due to a November 2003 motor vehicle accident (accident) which occurred during his service in Iraq.  According to a March 2013 statement, he was "wrapped in ACE bandages with a sling to take pressure off of [his] shoulder and wrist [and] was given wraps, slings, [medications,] and bed rest for a few days [and was then] back on missions."  He wrapped his wrist and elbow up every day with braces and "got back to serving proudly."  He states that this accident was not recorded in his own service treatment records.

In April 2013, the AOJ attempted to secure from the Department of the United States Army a report of investigation of the accident or a line of duty determination; that correspondence was returned as undeliverable.  In October 2013, the AOJ again attempted to obtain such information from the Installation Distribution Center for the 1st Battalion 12th Field Artillery.  To date, no response has been received.  As set forth in 38 U.S.C. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that they do not exist or that further efforts to obtain those records would be futile.

Accordingly, the case is REMANDED for the following:

1. Secure for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim).

2. Obtain any report of investigation or line of duty determination with respect to a November 2003 accident in Iraq involving the Veteran and other identified service members.  All efforts to obtain these records must be documented and the Veteran appropriately notified if unable to obtain them.

3. Thereafter, following all additional development deemed necessary (including VA examinations, but only if deemed necessary in light of newly developed evidence), review the record and re-adjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).




